Citation Nr: 1537547	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 30 percent prior to June 18, 2009, for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3. Entitlement to a compensable rating for reflex sympathetic vasomotor dystrophy of the upper extremities (claimed as a nerve condition).

4.  Whether the service-connected acquired psychiatric disorder, to include PTSD, is permanently and totally disabling. 


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008, November 2010, May 2011 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan (hereinafter Agency of Original Jurisdiction (AOJ)).  

The September 2008 rating decision, in pertinent part, granted service connection for depression (claimed as anxiety, panic attacks, and night sweats), rated 30 percent, effective August 17, 2007 (date of claim).  The November 2010 rating decision denied entitlement to TDIU.  The May 2011 rating decision, in pertinent part, granted service connection for reflex sympathetic vasomotor dystrophy of the upper extremities (claimed as a nerve condition), rated 0 percent, effective August 17, 2007 (date of claim).  The July 2015 rating decision informed the Veteran that his 100 percent rating for his acquired psychiatric disorder was not considered permanent in nature.

Regarding the Veteran's claim for a higher disability rating for an acquired psychiatric disorder, the record reflects that, after he was awarded service connection for depression, he disagreed with the initial rating assigned, but not the effective date for the service connection award.  See October 2008 notice of disagreement (NOD).  In March 2010, the AOJ issued a rating decision that granted a 100 percent for the Veteran's service-connected depression, effective June 18, 2009 (date of medical treatment).  The rating decision also stated its decision "constitute[d] a complete grant of [the Veteran's] appeal with regard to [their] previous decision regarding [his] evaluation for [his] service connected depression."  The Veteran then filed an NOD with the "percentage rate granted prior to that of June 2009."  See April 2010 NOD.  His claim was, thereafter, developed and adjudicated as an earlier effective date claim.  See December 2013 statement of the case (SOC).  

As was noted, however, in the Veteran's October 2008 NOD, he disagreed with the 30 percent rating awarded for his service-connected depression, and requested a higher rating.  Although he was subsequently awarded a 100 percent rating for that disability, it was assigned effective June 18, 2009, and not from the date of his award of service connection (i.e., August 27, 2007).  Therefore, the Veteran has appealed the initial rating assigned for his acquired psychiatric disorder which extends to August 17, 2007.  See AB v. Brown, 6 Vet. App. 35, 38 (2009) (holding that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).  The Board has, therefore, recharacterized the claim as one for a higher initial rating for the acquired psychiatric disorder for the time period prior to June 18, 2009, rather than as an earlier effective date claim.  Notably, the Veteran is not prejudiced by this interpretation of his claim, as it is favorable to him.

Also relevant to the Veteran's claim for an increased rating for his acquired psychiatric disorder, the record reflects that after the AOJ awarded a 100 percent rating for his service-connected depression in March 2010, in an April 2012 rating decision, the Veteran's service-connected depression was recharacterized as PTSD (with depression claimed as anxiety, panic attacks, and night sweats), and the existing ratings continued.  The AOJ did not assign an effective date for the inclusion of PTSD in the Veteran's service-connected disability, but noted instead in its April 2012 notification letter, that their decision was being made based on a claim they received on August 22, 2011.  However, a review of the Veteran's original claim for service connection, which was received on August 17, 2007, shows that at that time, he sought compensation for "panic/anxiety attacks, depression, skin rashes, and night sweats."  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Accordingly, while it was not specifically claimed at the time of the Veteran's original claim for service connection, the Board finds that it reasonably included a claim for PTSD, in addition to depression (claimed as anxiety, panic attacks, and night sweats).  The Board has thus recharacterized the claim as stated on the first page.  

Finally, with respect to the Veteran's claim for a TDIU rating, because he has been awarded a 100 percent rating for his service-connected acquired psychiatric disorder, to include PTSD, effective from June 18, 2009, his TDIU claim has been developed and adjudicated as a claim for a TDIU rating prior to that date.  However, the grant of a 100 percent rating for a single service-connected disability does not necessarily negate a claim for TDIU from that date, if there are other disabilities upon which a TDIU rating may be based.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  In this case, the record reflects assertions by the Veteran that he is unemployable based on service-connected disabilities other than his acquired psychiatric disorder.  Accordingly, his claim for a TDIU rating has been recharacterized to reflect consideration for the entire period on appeal, and is not limited to the period prior to June 18, 2009.  

The issues of entitlement to a compensable rating for reflex sympathetic vasomotor dystrophy of the upper extremities (claimed as a nerve condition) and whether the service-connected acquired psychiatric disorder, to include PTSD, is permanently and totally disabling are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to June 18, 2009, the Veteran's acquired psychiatric disorder, to include PTSD, was productive of occupational and social impairment with deficiencies in most areas such as work, thinking and mood due to symptoms such as suicidal ideation, family relations and persistent anxiety attacks.

2.  The Veteran's service-connected acquired psychiatric disorder, reflex sympathetic vasomotor dystrophy of the upper extremities and vasospastic angina associated with ischemic heart disease have rendered him unable to obtain and maintain substantially gainful employment for the entire appeal period.
CONCLUSIONS OF LAW

1.  For the appeal period prior to June 18, 2009, the criteria for a 70 percent initial rating (but no higher) for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Codes 9411, 9434 (2015).

2.  Since August 17, 2007, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107(b), (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2013 SOC provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, February 2008, August 2010, and November 2011 letters also provided the Veteran with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and he has not alleged that notice in this case was less than adequate.  

Additionally, the TDIU issue is part and parcel of the appealed initial disability rating for an acquired psychiatric disorder.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  With respect to this issue, the Veteran was provided a separate VCAA notice in November 2009 and he completed a VA Form 21-8940 (Veteran's Application for Increased Compensation based on Individual Unemployability) in October 2008.  As addressed below, this benefit is granted in full.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes  private treatment records and personal statements from the Veteran in support of his claim.  The Veteran has also indicated that he is in receipt of disability benefits from the Social Security Administration (SSA).  In September 2013, the RO attempted to obtain such records.  However, SSA advised that they could not send the medical records and that further efforts to obtain them would be futile, as his medical records had been destroyed.  The Veteran has not identified any other outstanding evidence relevant to the time period on appeal herein.  Notably, in statements received in January 2014 and in August 2015, the Veteran identified additional healthcare providers who have been treating him for his acquired psychiatric disorder.  Although records from these healthcare providers have not yet been associated with the claims file, any such records would relate to the current treatment that he receives and would not have any bearing on his symptomatology prior to June 18, 2009.  Therefore, the Board finds that the Veteran is not prejudiced by not remanding the claim for the development of these records.

Relevant to the appeal period under consideration herein, the RO arranged for a VA examination in June 2008 and a supplemental opinion in February 2009.  Both the examination and the supplemental opinion were conducted by the same examiner who completed all necessary testing, examined the Veteran, and described the impact of his acquired psychiatric disorder, to include PTSD.  Additionally, the examination reports are supplemented by the Veteran's description of symptomatology in several written statements.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Notably, the Veteran has not argued that the June 2008 VA examination or February 2009 supplemental opinion were inadequate.  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B. Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's acquired psychiatric disorder, to include PTSD, has been evaluated at various times under either 38 C.F.R. § 4.130, DC 9434 or DC 9411.  Both diagnostic codes are rated under the General Rating Formula for Mental Disorders.  Under these criteria, a 30 percent rating is warranted where the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

After evaluating the evidence of record, the Board resolves any reasonable doubt in the Veteran's favor for the period prior to June 18, 2009, and concludes that he is entitled to a 50 percent rating (but no higher) for this period, since the record reflects that he experienced occupational and social impairment with reduced reliability and productivity.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.130, DCs 9411, 9434.  

Specifically, the record reflects that the Veteran's primary care provider has been treating him for an anxiety disorder since at least April 1990.  At various times, he has been noted to also have panic attacks and sleeping problems.  He has been prescribed Xanax and/or Sinequan for these conditions.  See December 1988 to January 2008 treatment records from Dr. R.R.Y.  

In a statement received in August 2007, the Veteran described a history of progressive worsening psychiatric symptoms which included panic/anxiety attacks which primarily occurred in the early morning of most nights accompanied by hot flashes and skin rashes.  He described his psychiatric symptoms as causing depression and limiting activities and social relationships.

On June 2008 VA examination, the Veteran reported suffering from panic and anxiety attacks that resulted in depression, night sweats, and PTSD.  He described his relationship with his wife and children in positive terms.  On mental status examination, the Veteran was observed to have good grooming and hygiene.  His gait was normal and his speech was fluent, logical, coherent, and goal-directed.  He was grossly alert and oriented in all spheres, and his memory was 3/3.  His attention and concentration appeared generally intact, and he demonstrated grossly intact abstract reasoning and social judgment.  He denied the presence of hallucinations, delusions, or other psychotic symptoms, and none were evident upon examination.  

The Veteran reported that his current mood was generally tired, but in good spirits.  He attributed the decline in his mood to the presence of memories of Vietnam as well as problems with his sleep.  He further reported that his mood had been worsening for 10-15 years, although the problems developed prior to that.  He reported general feelings of apathy, depression, fatigue, and disinterest in being around people.  

The Veteran also noted that he had a difficult time falling asleep because he suffered from racing thoughts in his head, memories of Vietnam, and nightly anxiety attacks.  He attributed much of the disturbances in his sleep to frequent nightmares.  He explained that at nighttime, he had a difficult time calming himself and that he frequently felt like there were people in the home even though mentally he knew there were not.  As a result, he regularly locked his bedroom door.  He also noted that the memories he reexperienced at night frequently lead to cold sweats or anxiety attacks, which he described as involving sweating, anxiety, trembling hands, and increased heart rate.

Regarding suicidal or homicidal ideation, the Veteran reported having had thoughts of injury towards himself a few months prior to the examination as well as some passive thoughts and apathy about life more recently, but denied any current intent to injure himself or others.  He also reported having more serious thoughts on a few occasions in the past few years of injuring himself; this included a few months prior to the examination when he had a pistol out and cocked the trigger, but was unable to pull the trigger.

Recurrent major depressive disorder of moderate severity was diagnosed, and a global assessment of functioning (GAF) score of 65 was assessed.  The examiner opined that the Veteran was currently experiencing only "mild impairment" in functioning.  She noted that he was able to maintain relationships with his family members and that his judgment and thinking did not appear to be impacted.  The examiner further noted that although the Veteran was taking medication for anxiety, he was not taking medication for depression.  She determined he was able to function appropriately from day to day, and that he was attending to his own activities of daily living.

In a statement received in October 2008, the Veteran described the June 2008 VA as not accurately characterizing his psychiatric symptoms and functioning.  He described his panic attacks, nightmares and lack of sleep as affecting every moment of his life.  He described the overall affects as causing tiredness and disorientation with a numbing, tortuous effect.  He further described limited social relations with his oldest son and daughter and feeling overwhelmed with their home visits.  He further reported a recent 6-month period of being separated from his wife, and had sought marital counseling.  He also did not socialize with his sisters and brother who lived in close proximity.

In February 2009, the Veteran's claims file was returned to the June 2008 VA examiner for a supplemental opinion regarding the Veteran's employability in relation to his now service-connected acquired psychiatric disorder.  As part of this request for a supplemental opinion, the examiner again reviewed the Veteran's claims file, including the additional documents that had been added since the June 2008 VA examination.  She noted that subsequent to the June 2008 VA examination, the Veteran had pointed out that in addition to the Xanax, which he took for anxiety attacks, he had also been prescribed Sinequan for depression.  He had also clarified that he had limited contact with his children, and that over the last couple of years, he had spent a period of six weeks separated from his wife because of his temper.  He had also noted that one of his sons had been in psychological treatment because of the problems in their relationship.  

The examiner stated that this information suggested the Veteran was "currently reporting more severe impairment in interpersonal and family relationships than suggested at the time of the previous examination."  She also noted he was reporting "a prescription of a medication taken on a continuous basis to address his mood symptoms; thus suggesting more severe impairment in that area than previously suggested."  No other changes were noted in the Veteran's thought processes from the materials reviewed.

Based upon the foregoing, recurrent major depressive disorder of moderate severity continued to be diagnosed, but a GAF score of 60 was assessed and the examiner stated that the Veteran's current overall function was "closer to the moderate range of impairment."  

As was indicated earlier, the Veteran is currently assigned a 30 percent rating for his acquired psychiatric disorder prior to June 18, 2009.  The 30 percent rating was assigned based on the findings reported during the June 2008 VA examination.  However, after considering the evidence of record under the laws and regulation as set forth above, the Board concludes that for the period prior to June 18, 2009, the Veteran's PTSD warrants a 70 percent rating, but no higher; therefore "staged" ratings are not warranted for the time period prior to June 18, 2009.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  

In particular, the record reflects that the Veteran underwent VA examination in June 2008 and February 2009 by the same VA examiner.  In February 2009, the VA examiner found that the Veteran had not fully reported the severity of his psychiatric symptomatology and functioning in the prior examination.  The Board finds that this assessment is supported by the Veteran's past history of psychiatric symptoms, as documented in private treatment records, and the Veteran's written statements which have supplemented the VA examination reports.  Notably, the Board finds that the Veteran's overall description of symptomatology is credible.

When viewing the lay and medical evidence in totality, the Board finds that, for the period prior to June 18, 2009, the Veteran's acquired psychiatric disorder, to include PTSD, was productive of occupational and social impairment with deficiencies in most areas such as work, thinking and mood due to symptoms such as suicidal ideation, family relations and anxiety attacks.  Thus, a 70 percent rating is warranted.

The Veteran has a long-standing history of anxiety attacks which affect his daily functioning, and contribute to anxiety-induced dermatitis (otherwise diagnosed as neurodermatitis in private medical records), his reflex sympathetic vasomotor dystrophy of the upper extremities and his vasospastic angina.  As discussed in the February 2009 VA examination report and the Veteran's October 2008 written statement, the Veteran's psychiatric symptoms are productive of deficiencies in thinking and mood that affect family relations.  Additionally, at the June 2008 VA examination, the Veteran described suicidal ideations including the act of placing a loaded gun to his head several months previous.  Unfortunately, as reflected above, the Veteran attempted suicide with an overdose of Xanax and Sinequan with beer on June 18, 2009 which led to the assigned 100 percent rating.  In retrospect, the Board finds that the Veteran's suicidal ideations prior to June 18, 2009 were more serious than reported.  Thus, the Board finds that these factors support the assignment of a 70 percent rating prior to June 18, 2009.

However, the Board finds that the criteria for a 100 percent schedular rating for the time period prior to June 18, 2009 have not been met.  In this respect, there is no lay or medical evidence of gross impairment of thought processes or communication, or persistent delusions or hallucinations.  The June 2008 and February 2009 VA examination reports showed the Veteran to have coherent, goal-directed speech.  The Veteran endorsed some paranoia and hypervigilance about an intruder being in his home, but he was mentally aware that there were no intruders.  He denied hallucinations and delusions.

Additionally, the Veteran did not demonstrate grossly inappropriate behavior, being a persistent danger of hurting himself or others, or being unable to perform activities of daily living.  As discussed above, the Veteran did voice suicidal ideations to the extent of placing a loaded gun to his head, but he demonstrated the judgment of not acting on his thought.  There is no report of the Veteran harming himself or others.  His mental status examinations demonstrated adequate grooming and hygiene.  His wife performed all shopping activities, but the Veteran reported being capable of activities such as cleaning, laundry, and managing general finances.  There is no lay or medical report of disorientation to time or place, or memory loss to the extent of not recalling names of close relatives, own occupation or own name.

Additionally, the Board finds that the record did not reflect "total" occupational and social impairment.  In this respect, the Veteran experienced difficulties with marital and family relations, but he still maintained relationships with his spouse and children.  Notably, although the Veteran was assigned a 30 percent rating for his acquired psychiatric disorder based on the report from the June 2008 VA examination, wherein it was opined that his acquired psychiatric disorder was "mild," that same examiner reviewed the claims file again in February 2009, and after considering the additional evidence that had been submitted subsequent to the prior examination, determined that his acquired psychiatric disorder was more accurately characterized as being "moderate."  The examiner also reassessed the Veteran's GAF score as 60 from 65.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 46-47 (4th ed. 1994) (explaining that a score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers," and that a score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships).  The June 2008 VA examiner's supplemental opinion in February 2009 provides opinion that the Veteran had some residual occupational capacity.
 
Overall, the Board finds that the lay and medical evidence of record does not reflect that the Veteran's psychiatric symptoms were of such severity that they produced total occupational and social impairment warranting a 100 percent schedular rating. 

In a statement received in January 2014, which was accepted as the Veteran's substantive appeal, he stated:

What happened on June 17, 2009, when my medical status changed to 100 percent was that I lost self-control, tried to commit suicide, and was admitted to Wyandotte General Hospital, Cardiac Intensive Care.  There was nothing different in my medical condition or medications or what I was confronting in life from the time I filed my original claim, and there is nothing different since.  It's just a daily battle of exercising self-control and learning to live with my condition

The Board has relied on this statement, in addition to a retrospective review of the evidence, to reflect that the criteria for a 70 percent rating have been met prior to June 18, 2009.  Thus, overall, the Board finds that the Veteran's report of no significant change of symptomatology during the appeal period is generally consistent with the entire evidentiary record.  However, when viewing his symptoms against the applicable schedular criteria, the Board finds that the Veteran's suicide attempt on June 18, 2009 has been favorably interpreted by the AOJ has meeting, or more nearly approximating, the criteria for a 100 percent rating due to being a persistent danger of hurting himself.  See AOJ rating decision dated April 2012.  The Board finds, by a preponderance of the evidence, that this feature of disability was not present prior to June 18, 2009.

Based on the foregoing, the Board notes that consistent with the 70 percent rating assigned herein for the period prior June 18, 2009, the more recent evidence of record also suggests that the current severity of the Veteran's acquired psychiatric disorder is reflective of an even lesser rating.  However, the AOJ has continued him at a 100 percent rating for the time period from June 18, 2009.  See July 2015 rating decision (stating, "The overall evidentiary record shows that the severity of your disability most closely approximates the criteria for a 50 percent disability evaluation . . . . Although recent evidence shows some improvement in the condition, sustained improvement has not been definitively established.").  This is a favorable finding that the Board does not have jurisdiction to review, and does not intend to disturb.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014).  Rather, this evidence is included herein solely to explain why although the Veteran may be rated at a 100 percent for his acquired psychiatric disorder from June 18, 2009, such a rating is not necessarily warranted for the period prior to that date.  

Another argument that has been put forth for a higher rating is that the Veteran has been treated for anxiety and panic attacks for many years, dating as far back as the 1980s.  To support this argument, he has submitted multiple statements from his private healthcare providers (Drs. S.S.M. and R.R.Y.) who have noted the lengths of time for which they have been treating the Veteran for various psychiatric disorders, and the medications that have been prescribed.  The Board has relied on this history in assigning the 70 percent rating.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

As discussed in detail above, the Veteran's acquired psychiatric disorder primarily involves symptoms such as frequent anxiety and panic attacks, nightmares, sleep disturbances, disturbances of mood and motivation, difficulties in maintaining effective relationships with his family members, and some suicidal ideation.  Diagnostic Codes 9411 and 9434 contemplate these symptoms.  Further, 38 C.F.R. § 4.130 presents examples of symptoms, and in considering the Veteran's claim, the Board has considered all of his symptoms, not just those listed in the rating criteria, as well as his overall level of impairment.  See Mauerhan, 16 Vet. App. at 442.  Hence, the rating criteria reasonably describe the Veteran's disability as they provide a suggested list of symptoms but include all psychiatric symptoms that contribute to the Veteran's level of impairment.  In summary, there is no indication in the record that the average industrial impairment from his acquired psychiatric disorder would be in excess of that contemplated by the rating provided by Diagnostic Codes 9411 or 9434.  The Veteran's disability picture is not shown to be exceptional or unusual.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board has considered the benefit of the doubt rule and is granting an initial 70 percent rating for the period prior to June 18, 2009, based on its application; however, a preponderance of the evidence is against a finding that the Veteran is entitled to an even higher 100 percent rating for his service-connected acquired psychiatric disorder for any portion of the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

C.  TDIU

As a result of the decision above, the Veteran holds a 70 percent rating for his acquired psychiatric disorder effective from August 17, 2007 to June 17, 2009.  For this time period, he has additional service-connected disability of vasospastic angina associated with ischemic heart disease rated as 10 percent disabling, reflex sympathetic vasomotor dystrophy of the upper extremities rated as noncompensable.  He was recently awarded service connection for anxiety-induced dermatitis rated as noncompensable effective October 26, 2011.  Thus, the Veteran meets the schedular criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

When the schedular rating is less than total, a TDIU may be awarded based upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The Veteran possesses an Associate's Degree in Arts and a Bachelor's Degree in General Studies.  He has primarily worked as a sheriff for his entire post-service career.  He last worked in 1981 when he was medically retired due to reflex sympathetic vasomotor dystrophy of the upper extremities with angiospastic problems causing angina pectoris.  It was determined that the Veteran's reflex sympathetic vasomotor dystrophy of the upper extremities was aggravated by cold weather exposure and resulted in coldness and stiffness in his hands.

To support his claim, the Veteran has submitted a portion of an SSA decision showing that in May 1986, he was determined to be disabled as of June 1981.  The decision does not indicate for which disabilities he was determined to be unemployable.  The Veteran has also, however, submitted a copy of a September 1984 letter from Dr. H.D.K., who opined that the Veteran was "unable to carry out the functions of his [employment] position" because of his sympathetic reflex dystrophy of the upper extremities.  He further determined that the Veteran was "permanently and totally disabled because of his medical problems," and recommended that "disability retirement be given, in this instance."

In a letter dated January 1990, Dr. H.D.K. again opined that the Veteran's reflex sympathetic vasomotor dystrophy of the upper limbs and angina pectoris with vasospastic angina rendered him permanently and totally disabled, and unable to perform the duties of his employment position.  

In a letter dated July 1992, the Veteran's then primary care provider, Dr. R.R.Y., noted that the Veteran had been under his care for "reflex sympathetic vasomotor dystrophy of both upper limbs and also vasospastic angina."  Dr. R.R.Y. stated the Veteran was "totally and permanently disabled and prognoses [was] guarded for any meaningful improvement."

In a February 2009 VA supplemental opinion, it was also opined that "the Veteran's reported symptoms of frequent anxiety attacks occurring multiple days out of a week as well as interpersonal conflicts with family members suggest[ed] that he would have difficulty maintaining employment at this time based on psychiatric factors."

In a letter dated in September 2013, the Veteran's then treating neuropsychiatrist, Dr. S.S.M., stated that the Veteran had been under his care since 2009 for depression, anxiety, PTSD, and insomnia.  Dr. S.S.M. also noted that the Veteran suffered from anxiety-induced dermatitis that appeared on his arms and other areas of the body.  Dr. S.S.M described the Veteran's condition as "permanent and severe."  Notably, this disability was not service-connected for time period in consideration but lends support to the fact that all of the Veteran's disabilities are aggravated with stress.

For the relevant appeal period, the Veteran's service-connected acquired psychiatric disorder, vasospastic angina associated with ischemic heart disease and reflex sympathetic vasomotor dystrophy of the upper extremities result in a combined 70 percent rating, see 38 C.F.R. § 4.25, which, in and of itself, demonstrates little residual ability to obtain and maintain substantially gainful employment.  The Veteran's now service-connected vasospastic angina associated with ischemic heart disease and reflex sympathetic vasomotor dystrophy of the upper extremities was been medically found to render him unable to perform his prior vocation as a sheriff.  Notably, these disabilities are aggravated by stress and cold weather exposure.  His current evaluations are based on current findings in an environment where the Veteran is not subject to the stresses of the workplace environment.  

Addressing this matter in a practical manner considering the limited available occupations which the Veteran could perform as a result of his service-connected limitations and the nature of his stress induced symptomatology and functional limitations due to service-connected disabilities, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his educational and occupational history.  38 U.S.C.A. § 5107(b).  The claim of entitlement to TDIU, therefore, is granted effective August 17, 2007.


ORDER

An initial rating of 70 percent rating (but no higher) for an acquired psychiatric disorder, to include PTSD, prior to June 18, 2009, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

The claim of entitlement to TDIU effective August 17, 2007 is granted.


REMAND

According to 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by an NOD and completed by a substantive appeal after an SOC is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the AOJ, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the AOJ decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.

Here, a May 2011 rating decision granted service connection for reflex sympathetic vasomotor dystrophy of the upper extremities (claimed as a nerve condition), rated 0 percent, effective August 17, 2007.  In June 2011, the Veteran submitted the following statement:

I received your May 18 letter . . . connecting my 10 percent ischemic heart disease award to "reflex dystrophy of the upper extremities claimed as nerve condition associated with vasospastic angina.'  Thank you, as that will help my VA treatment be more consistent with my private care.  However, you indicate the nerve damage to my upper extremities is mild.  Perhaps on my day of examination, but this condition acts irregularly due to anxiety, weather and moods, and often results in difficulty handwriting or even trimming fingernails.

Under 38 C.F.R. § 20.201, such a statement "may reasonably be construed as disagreement with that determination and a desire for appellate review."  The AOJ has not issued an SOC in this matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the AOJ that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

The Veteran is advised that his claim of entitlement to a compensable rating for reflex sympathetic vasomotor dystrophy of the upper extremities (claimed as a nerve condition), is not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after an SOC is issued.

Similarly, in July 2015, the AOJ continued the 100 percent rating currently in effect for the Veteran's service-connected acquired psychiatric disorder.  He was further advised that "because there [was] a likelihood of improvement, the assigned evaluation [was] not considered permanent and [was] subject to a future review examination."  In July 2015, the Veteran filed an NOD with the determination that his 100 percent rating was not considered permanent.  The AOJ has recognized his appeal in this matter and the Veterans Appeals Control and Locator System (VACOLS) record reflects that efforts are being undertaken to address this NOD.  Nonetheless, the Board is required by law to direct the AOJ to furnish an SOC on this issue.

Accordingly, the case is REMANDED for the following actions:

1. 	Issue an appropriate SOC in the matters of (1) entitlement to a compensable rating for reflex sympathetic vasomotor dystrophy of the upper extremities (claimed as a nerve condition) and (2) whether the service-connected acquired psychiatric disorder, to include PTSD is permanently and totally disabling.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal, this matter should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


